        Case 2:20-cv-00572-JAD-BNW Document 30 Filed 05/04/21 Page 1 of 2



 1   Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
 2   Harry V. Peetris, Esq.
     Nevada Bar No. 006448
 3   Jonathan C. Pattillo, Esq.
     Nevada Bar No. 013929
 4   WILSON, ELSER, MOSKOWITZ,
     EDELMAN & DICKER LLP
 5   6689 Las Vegas Blvd. South, Suite 200
     Las Vegas, Nevada 89119
 6   Telephone: 702.727.1400
     Facsimile: 702.727.1401
 7   Email: Chad.Butterfield@wilsonelser.com
     Email: Harry.Peetris@wilsonelser.com
 8   Email: Jonathan.Pattillo@wilsonelser.com
     Attorneys for Defendants
 9   A. Investments, LLC and Lezlie Gunn,
     Trustee for A. Investments, LLC
10
                                  UNITED STATES DISTRICT COURT
11
                                          DISTRICT OF NEVADA
12
      GW GRUNDBESITZ AG, a corporation                  Case No. 2:20-cv-00572-JAD-BNW
13    organized under the laws of the Swiss
      Confederation,
14
                            Plaintiff,
15                                                      STIPULATION AND ORDER TO
      vs.                                               CONTINUE SCHEDULED DEADLINES
16
      A. INVESTMENTS, LLC, a dissolved Nevada           (Second Request)
17    limited liability company; LEZLIE GUNN, an
      individual, as trustee for A. INVESTMENTS,
18    LLC,                                                            ECF No. 30
19                          Defendants.
20
              Plaintiff GW Grundbesitz AG (“Plaintiff”) and Defendants A. Investment, LLC and Lezlie
21
      Gunn, as trustee for A. Investments, LLC (“Defendants”), by and through their respective counsel
22
      of record, hereby submit this Stipulation and Order to Continue Scheduled Deadlines pursuant to
23
      LR IA 6-1 and LR 7-2. On February 18, 2021 Defendants filed a Motion for Summary Judgment
24
      (ECF No. 18). The parties entered into a stipulation (ECF No. 26) to continue Plaintiff’s response
25
      deadline to April 9, 2021 and Defendants reply brief deadline to May 7, 2021. The Court granted
26
      this stipulation on March 11, 2021 (ECF No. 27). Plaintiff filed its opposition on time on April 9,
27
      2021 (ECF No. 28).
28


     250536852v.1
        Case 2:20-cv-00572-JAD-BNW Document 30 Filed 05/04/21 Page 2 of 2




 1            Defendants request an extension of an additional fourteen (14) days to file their reply brief,

 2    from the current deadline of May 7, 2021 to May 21, 2021. Defendants seek this extension due to

 3    an unexpected family matter requiring undersigned counsel for Defendants’ attention in California.

 4    Additionally, Defendants seek an extension to ensure sufficient time for counsel to collaborate with

 5    Defendants in revising and finalizing the reply brief. The requested extension is in good faith and

 6    not for purposes of delay or harassment.

 7
      DATED this 4th of May, 2021.                           DATED this 4th of May 2021
 8

 9                                                           WILSON, ELSER, MOSKOWITZ, EDELMAN
      MAURICE WOOD                                           & DICKER LLP
10
      By:      /s/ Aaron R. Maurice                          By:   /s/ Harry v. Peetris_________________
11                                                                 Chad C. Butterfield, Esq.
               Aaron R. Maurice, Esq.
                                                                   Nevada Bar No. 010532
12             Nevada Bar No. 6412                                 Harry V. Peetris, Esq.
               Brittany Wood, Esq.                                 Nevada Bar No. 006448
13             Nevada Bar No. 7562                                 6689 Las Vegas Blvd. South, Suite 200
               Elizabeth E. Aronson, Esq.                          Las Vegas, Nevada 89119
14             Nevada Bar No. 14472                                Attorneys for Defendants
               9225 Hillwood Drive, Suite 140                      A. Investments, LLC and Lezlie Gunn,
15                                                                 Trustee for A. Investments, LLC
               Las Vegas, Nevada 89134
16             Attorneys for Plaintiff
               GW Grundbesitz AG
17

18

19
                                                             IT IS SO ORDERED
20

21
                                                             ______________________
22                                                           UNITED STATES MAGISTRATE    JUDGE
                                                                             DISTRICT JUDGE
23                                                                    5/4/2021
                                                             Dated: ________________
24

25

26

27

28
                                                       -2-
     250536852v.1
